     Case 3:16-cv-00678-KAD Document 405 Filed 07/15/21 Page 1 of 1



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT

ELIYAHU MIRLIS,                  :
  plaintiff,                     :
                                 :
v.                               : Civil No. 3:16-cv-00678(AVC)
                                 :
DANIEL GREER, et al.,            :
  defendants.

                          ORDER OF TRANSFER

     In the interests of justice, the above-identified case is

hereby transferred to the Honorable Kari A. Dooley.        The parties

shall file all further pleadings and documents in this matter

with the clerk’s office in Bridgeport, Connecticut.

     It is so ordered this 15th day of July 2021, at Hartford,

Connecticut.



                                          /s/
                           Alfred V. Covello
                           United States District Judge
